                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dynasty Rhonshon Brown                                           Docket No. 5:17-CR-201-1FL

                               Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Dynasty Rhonshon Brown, who, upon an earlier plea of guilty
to Conspiracy to Distribute and Possess With Intent to Distribute a Quantity of Heroin, in violation of 21
U.S.C. §§ 846 and 841(b)(1)(C) , was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge,
on June 6, 2018, to the custody of the Bureau of Prisons for a term of 19 months. It was further ordered that
upon release from imprisonment the defendant be placed on supervised release for a period of 3 years.

    Dynasty Rhonshon Brown was released from custody on November 28, 2018, at which time the term
of supervised release commenced.

    On February 19, 2019, a Violation Report was submitted informing the court that the defendant tested
positive for cocaine use on February 7, 2019, and committed the offense of Misdemeanor Simple Assault
(19CR0505110) in Nash County, North Carolina, on February 10, 2019. In response to the defendant’s drug
use, the frequency of drug testing and substance abuse treatment were increased. The court agreed to
continue supervision pending the acquisition of additional information regarding the arrest.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: As indicated on the previously submitted Violation Report, the defendant committed the
offense of Misdemeanor Simple Assault (19CR0505110) on February 10, 2019, in Nash County, North
Carolina, and was arrested for the same on February 13, 2019. According to the officer’s investigative
report, he responded to 675 S. Wesleyan Boulevard to assist off duty units who called over the radio stating
that subjects were fighting at Club Oxygen nightclub in Rocky Mount, North Carolina. Upon his arrival,
Officer D.M. Crumpton observed the defendant, Dynasty Brown, hit Jermaine Tyson in the mouth with a
closed fist causing him to fall to the ground. Officers were able to separate Brown from the victim, and a
warrant was later issued for his arrest. The defendant surrendered on February 13, 2019, and was released
on a written promise to appear.

In response to this violation, the defendant received a verbal reprimand and was counseled for his actions.
As a sanction, we are recommending the defendant be required to serve 3 days in jail. The defendant signed
a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall be confined in the custody of the Bureau of Prisons for a period of 3 days, as
      arranged by the probation office and shall abide by all rules and regulations of the designated
      facility.

Except as herein modified, the judgment shall remain in full force and effect.
Dynasty Rhonshon Brown
Docket No. 5:17-CR-201-1FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dwayne K. Benfield                            /s/ Taron N. Seburn
Dwayne K. Benfield                                Taron N. Seburn
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  201 South Evans Street, Rm 214
                                                  Greenville, NC 27858-1137
                                                  Phone: 252-830-2335
                                                  Executed On: March 4, 2019

                                     ORDER OF THE COURT

                                5th
Considered and ordered this _________               March
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
